Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 9/21/2021.  Claims 16-17, 20-24, 27-31, and 34-35 are allowed.
Terminal Disclaimer
2.	The terminal disclaimer filed on 9/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 10397348 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 16 as amended distinguishes itself over the prior art by delineating a method of receiving an account identifier of a user associated with a transaction; generating a request message comprising the account identifier, a resource provider identifier of a resource provider, and a request for a recurrence value, the recurrence value indicating at least a frequency of transactions between the resource provider of the resource provider identifier and the user of the account identifier, the request message being an API request message that is independent from an authorization request message for the transaction; sending the request message to a transaction processing computer; receiving a response message comprising the recurrence value, the response message being an API response message that is independent from an authorization response message for the transaction; and executing predetermined logic based on the recurrence value, wherein sending the request message to the transaction processing computer causes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA FAN/Primary Examiner, Art Unit 2449